Citation Nr: 1630272	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  05-04 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for a lumbar laminectomy for herniated disc L4-L5 (low back disability), evaluated as 10 percent disabling prior to October 22, 2014, and as 40 percent disabling thereafter.

2.  Entitlement to an initial disability rating in excess of 30 percent for depression.

3.  Entitlement to an effective date earlier than August 20, 2014 for the grant of service connection for depression.

4.  Entitlement to service connection for a bilateral hip condition, to include as secondary to the service-connected low back disability. 

5.  Entitlement to service connection for a bilateral foot condition, to include as secondary to the service-connected low back disability.

6.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU), prior to October 22, 2014.


REPRESENTATION

Veteran represented by:	Robert P. Walsh, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to August 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

A May 2004 rating decision denied entitlement to service connection for bilateral hip and foot conditions and continued a 10 percent rating for the Veteran's low back disability.  A September 2005 denied entitlement to a TDIU.  

In a November 2006 decision, the Board denied entitlement to an increased rating for the Veteran's low back disability and denied entitlement to service connection for bilateral hip and foot conditions.  

The Veteran appealed the Board's November 2006 decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2008, the parties to the appeal (the Veteran, through his attorney, and a representative from VA General Counsel) filed a Joint Motion for Remand of the Board's decision.  The Court granted the Motion in June 2008, vacated the Board's November 2006 decision, and remanded the case to the Board for compliance with the instructions in the Joint Motion.

The case was remanded by the Board in November 2008, and most recently in March 2011, where the issue of entitlement to a TDIU was added from the separately appealed September 2005 rating decision.

In December 2014, while the case was in remand status, the AOJ granted entitlement to service connection for depression, as secondary to the service-connected low back disability, and assigned a 30 percent rating effective from August 20, 2014.  In a September 2015 Notice of Disagreement (NOD), the Veteran disagreed with the rating and the effective date for the grant of service connection for depression.  Thereafter, in April 2016, the Veteran filed a timely substantive appeal to both issues, noting that this document was submitted in response to a February 2016 SOC.  As the requirements for perfecting an appeal to the Board have been met with regard to these issues, and because there is no outstanding hearing request, these discrete issues will be addressed as part of the current appeal.

In a September 2015 rating decision, the AOJ increased the disability rating for a low back disability to 40 percent and granted entitlement to a TDIU, both effective from October 22, 2014.  As these grants do not represent a total grant of benefits sought on appeal, the issues of entitlement to an increased rating for a low back disability and entitlement to a TDIU prior to October 22, 2014, remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The September 2015 rating decision also awarded service connection for radiculopathy of the right sciatic nerve, radiculopathy of the right femoral nerve, radiculopathy of the left sciatic nerve, and radiculopathy of the left femoral, with each rated as 10 percent disabling and effective from October 22, 2014.  In May 2016, the Veteran disagreed with the effective dates assigned for his neurological disabilities.  In June 2016, the RO acknowledged receipt of the NOD.  As such, this situation is distinguished from Manlicon v. West, 12 Vet. App. 238 (1999), where an NOD had not been recognized.  As the information of record shows that the NOD has been recognized, Manlicon is not applicable in this case.  As Manlicon is not applicable, the Board declines to remand the above-mentioned issues adjudicated in September 2015 for the issuance of an SOC and instead refers the RO to issue an SOC.

In December 2005, the Veteran testified at a videoconference hearing before a Veterans Law Judge who is no longer employed by the Board.  A transcript is associated with the claims file.  Thereafter, the Veteran was offered the opportunity to have an additional hearing, which he declined in correspondence dated in March 2016.

The issues of entitlement to increased ratings for a low back disability and depression, entitlement to service connection for bilateral hip and foot disabilities, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In correspondence received on March 29, 2013, the Veteran submitted a claim of entitlement to service connection for posttraumatic stress disorder (PTSD), which was denied by the RO in a May 2014 rating decision.

2.  In a Notice of Disagreement filed on August 20, 2014, the Veteran disagreed with the May 2014 rating decision and claimed entitlement to service connection for depression.

3.  The Veteran's March 2013 claim for entitlement to service connection for PTSD constituted a claim for an acquired psychiatric disorder, to include depression.

4.  No communication received prior to the March 2013 claim may be interpreted as a formal or informal claim of entitlement to service connection for depression.

CONCLUSION OF LAW

The criteria are met for an effective date of March 29, 2013, but no earlier, for the grant of service connection for depression.  38 U.S.C.A. §§ 5101(a), 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.102, 3.151, 3.155, 3.156(b), 3.158, 3.160(c), 3.304(f), 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In this case, an October 2014 VCAA notice letter explained the evidence necessary to substantiate the claim for entitlement to service connection for depression.  This letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, the letter was provided prior to initial adjudication of the Veteran's claim and explained how disability ratings are determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The matters adjudicated below arise from a notice of disagreement with the effective date assigned in the December 2014 rating decision granting entitlement to service connection for depression.  The United States Court of Appeals for Veterans Claims has held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to such "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (interpreting that separate notification is not required for the "downstream" issues); 38 C.F.R. § 3.159(b)(3)(i) (reflecting that there is no duty to provide VCAA notice upon receipt of a notice of disagreement).  Therefore, the receipt of a notice of disagreement did not give rise to further VCAA notice requirements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(3)(i).

Regarding the duty to assist, the Veteran's service treatment records, VA treatment records, and VA examination reports have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  It is noted that determinations regarding effective dates of awards are based essentially on what was shown by the record at various points in time and application of governing law to those findings.  Generally, further development of the evidence is not necessary unless it is alleged that there is evidence constructively of record that has not yet been received.

The Board acknowledges that it is remanding the remaining issues on appeal, in part, to obtain potentially outstanding Social Security Administration (SSA) records.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).  However, VA's duty to obtain records only applies to records that are "relevant" to the claim.  See 38 U.S.C.A. § 5103A(b)(1).  In the present case, such records would not be pertinent to the earlier effective date claim on appeal because treatment records do not generally indicate an intent to apply for service connection benefits.  38 C.F.R. § 3.155(a); see also Brannon v. West, 12 Vet. App. 32, 34-35 (1998) (mere presence of medical evidence of a condition does not establish an intent to seek service connection for the disability).  Although the provisions of 38 C.F.R. § 3.157 allow for a report of examination or hospitalization to be accepted as an informal claim for benefits (without any indication of intent to apply for benefits) in certain instances, the provisions are limited to instances where the Veteran is applying for an increased rating where service connection or pension has already been established, or when a claim for compensation was previously disallowed for the reason that the service-connected disability was not compensable.  See 38 C.F.R. § 3.157 (in effect prior to March 24, 2015).  In the case of an original claim for benefits, such as the issue at hand, the Federal Circuit has explained that "the mere presence of the medical evidence does not establish an intent on the part of the veteran to seek" service connection for that condition.  MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed. Cir. 2006).  Consequently, the Board finds that SSA records are not relevant to the earlier effective date claim decided herein.  

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that, in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the Veteran) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the Veteran's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no duty to provide an examination or a medical opinion in this case because such evidence would not be relevant to the earlier effective date claim on appeal.

The duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).





II. Earlier Effective Date

The Veteran seeks an earlier effective date for the grant of service connection for depression.  

Generally, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a).

Here, in correspondence received on March 29, 2013, the Veteran submitted a claim of entitlement to service connection for PTSD, which was denied by RO in a May 2014 rating decision.  In a Notice of Disagreement filed on August 20, 2014, the Veteran disagreed with the denial of service connection for PTSD and "also chronic pain, depression, and anxiety" as secondary to his service-connected low back disability.  

Thereafter, in a December 2014 rating decision, the RO granted entitlement to service connection for depression, effective August 20, 2014.

The Board finds the Veteran's claim for entitlement to service connection for PTSD, which was still pending at the time the Veteran filed a claim for depression, can be considered to encompass any acquired psychiatric disorder diagnosed, including depression.  In Clemons v. Shinseki, the Court held that that claims for service connection for a particular disorder should not be limited to the specific disorder claimed, but should include claims for service connection for any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In other words, what constitutes a claim cannot be limited by a lay veteran's assertion of his or her condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4 (2009); see also Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (noting that "reflexively" treating a new diagnosis as a new claim could prevent assignment of an earlier effective date).

Accordingly, the Board finds that the Veteran's claim for entitlement to service connection for PTSD, received on March 29, 2013, constituted a claim for an acquired psychiatric disorder, to include depression.  

The Board also finds that the claims folder contains no other communication from the Veteran or his representative indicating an intent to seek, or a belief in entitlement to, service connection for depression, or any other acquired psychiatric disorder, between the time of his discharge from service in August 1971 until March 29, 2013, when he submitted his original service connection claim.  See 38 C.F.R. §§ 3.1(p), 3.155(a); Lalonde v. West, 12 Vet. App. 377, 382 (1999).

The Board acknowledges that the Veteran filed a claim for non-service connected pension benefits in November 1991, which was denied in a January 1992 rating decision.  VA treatment records obtained in relation to the pension claim showed mental health treatment in June 1991, September 1991, and October 1991, where the Veteran displayed "mild" depressive symptoms related to marital problems.  A November 1991 report from the Michigan Veterans Facility noted a history of hypertension, back pain, chest pain, diabetes, and glomerulonephritis.  The Veteran was admitted to the facility for treatment of his chronic health problems and because of his "strained" relationship with his wife.   

Thereafter, in a March 1992 statement, the Veteran indicated his disagreement with "VA findings for pension in lieu of compensation," and he stated "I have lots of problems."  The Veteran also attached a list of his medical problems, including "nervousness-feel like I'm shaking inside all the time."  The Veteran was issued a Statement of the Case in April 1992.  

A May 1992 VA psychiatric consultation shows that the Veteran was planning on the leaving the Michigan Veterans Facility and return home to his wife.  He was diagnosed with atypical affective disorder and mixed personality disorder.  

In a June 1992 VA Form 9, the Veteran indicated his desire to appeal the denial of non-service connected pension and stated "my nerves are so bad I can't sleep nights [and] I can't adjust."  

In an October 1992 rating decision, the Veteran was granted non-service connected pension benefits.

While a claim of entitlement to pension benefits may be accepted as a claim for compensation benefits in certain circumstances, the Board finds that in this case, the November 1991 claim submitted by the Veteran was one for pension benefits only.  See 38 C.F.R. § 3.151a  ("A claim by a veteran for compensation may be considered to be a claim for pension; and a claim by a veteran for pension may be considered to be a claim for compensation.").  As was clarified by the Court in Stewart v. Brown, VA is "not automatically required to treat every compensation claim as also being a pension claim or vice versa."  Stewart v. Brown, 10 Vet. App. 15, 18 (1997).  VA may exercise its discretion to determine whether a claim for pension also includes evidence that could be construed as a claim for compensation. Id. at 18-19.  VA should consider a veteran's claim for pension as a claim for compensation where VA is on notice that the appellant has a well-supported claim and might be eligible for either benefit.  Id.  Evidence that such a claim could be inferred could include a statement of intent to request service connection, an indication of a link between service and the psychiatric disorder, or medical evidence showing that a disability began in service or was related to service.  Id.

In this case, the November 1991 claim clearly stated that it was a claim for non-service connected pension benefits, and made no mention of an intent to claim service connection for a nervous condition or any link between the nervous condition and service or the Veteran's service-connected low back disability.  Additionally, in the March 1992 statement mentioning a nervous condition, the Veteran specifically noted that he was seeking "pension in lieu of compensation."  Moreover, the Veteran's treatment records from that time do not show any relationship between his psychiatric complaints and service or his service-connected low back disability.  Rather, they were consistently attributed to his marital problems.  In the absence of any expression of intent to request service connection or to connect the Veteran's psychiatric disorder to service or to his service-connected back disability, the November 1991 pension claim cannot be inferred to be intended as a claim for compensation benefits.  

As such, insofar as the record reflects that the Veteran's original claim for service connection for an acquired psychiatric disorder was received by the RO on March 29, 2013, more than one year after his separation from service in August 1971, and because the record fails to reveal any communication filed prior to that date that could be construed as a formal or informal claim for this specific benefit, the Board finds that the proper date of claim is the date that the earliest claim for service connection was received-namely, March 29, 2013.

With regard to the date of entitlement, the term "date entitlement arose" is determined on a "facts found" basis.  See 38 U.S.C.A. § 5110(a) (an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  

In the present case, VA treatment records dated prior to March 29, 2013, show that the Veteran was treated for a psychiatric disorder.  See, e.g., September 2012 VA Treatment Record.  As such, the date entitlement arose is arguably prior to the date of the Veteran's claim.  Accordingly, the Board concludes that March 29, 2013, is the proper effective date for the award of service connection for depression.  38 U.S.C.A. § 5107(b).  The Board finds no provision under the law to assign any earlier effective date for the grant of service connection for depression.




ORDER

An effective date of March 29, 2013, but no earlier, for the award of service connection for depression is granted, subject to the provisions governing the award of monetary benefits.


REMAND

After a careful review of the Veteran's claims file, the Board finds that further development is required prior to adjudicating the remaining issues on appeal.

Outstanding Records

The record indicates that there may be Social Security Administration (SSA) records not associated with the claims file.  The claims file reflects that the Veteran was denied SSA disability benefits in February 1992.  See February 1992 SSA Denial Notice.  In March 2010, the AOJ requested SSA records, and SSA responded that no records were available.  In November 2010, the AOJ issued a formal finding of unavailability of SSA records.   However, an April 2013 Report of General Information shows that the Veteran started receiving SSA benefits in September 2012, and an SSA inquiry shows that the Veteran was awarded disability benefits starting in September 2012.  

This evidence shows that the Veteran applied for and was awarded SSA disability benefits subsequent to the November 2010 finding of unavailability of SSA records; however, there is no indication that the AOJ attempted to obtain additional SSA records.  VA is obligated to obtain SSA records if there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010).  Thus, because SSA records might exist and could have a bearing on the Veteran's present level of disability there exists a reasonable possibility that SSA records may be relevant to the Veteran's increased rating and TDIU claims.  See Golz, 590 F.3d, at 1323 (holding that in close or uncertain cases, as long as a reasonable possibility exists that the SSA records are relevant to the Veteran's claim, VA is required to assist the veteran in obtaining the identified records); see also Hyatt v. Nicholson, 21 Vet. App. 390 (2007) ("In the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained.").  Accordingly, on remand, the Veteran's complete SSA records should be obtained.

Additionally, because the record indicates that the Veteran has been receiving ongoing VA treatment, any updated VA treatment records should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Increased Rating for a Low Back Disability

The most recent VA examination for the Veteran's service connected low back disability was in November 2013.  While the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, recent VA treatment records suggest that there may have been a change in the Veteran's back disability since the last VA examination.  See September 2015 VA Treatment Record (noting increasing back pain and a loss of strength in legs).  Therefore, a new and contemporaneous examination is needed to fully assess the nature and extent of the Veteran's current disability.  See VAOPGCPREC 11-95; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).

Increased Rating for Depression

The most recent VA examination for the Veteran's service connected depression was in October 2014.  Thereafter, the Veteran submitted a report from a private examination conducted in November 2014.  In addition to evidencing a possible worsening of symptoms, significant discrepancies exist between the reports of the October 2014 VA examination and the November 2014 private examination.  Specifically, the VA examiner found that the Veteran's depression resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation, while the private examiner found that the Veteran's depression resulted in total social and occupational impairment.  As these two examination reports, created within one month of each other, contain strikingly different observations, the actual symptomatology of the Veteran's depression remains unclear.  Therefore, a new and contemporaneous examination is needed to fully assess the nature and extent of the Veteran's current disability.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).

Service Connection for Bilateral Hip and Foot Conditions

The Board remanded this case in November 2008, in part, to afford the Veteran a VA orthopedic examination to determine the etiology of his claimed hip and foot disorders.  

Following VA joints examination in August 2009, the examiner opined that it was less likely as not that the Veteran's bilateral foot condition was caused by or a result of his abnormal gait secondary to his service-connected back disorder.  In providing a rationale for this opinion, she stated that the Veteran is a morbidly obese individual and it is more likely that his abdominal girth caused his foot pronation.  The examiner did not, however, address the relationship between the Veteran's claimed foot disorder and service as directed by the Board in the November 2008 remand.  

In the March 2011 remand, the Board noted that the Veteran had competently described foot pain since service, suggesting a link between his current complaints regarding foot pain and service.  Accordingly, the Board remanded the case, in part, so that the Veteran could be afforded a VA examination to obtain an opinion regarding the relationship between the Veteran's claimed foot disorder and service.  

The Board also noted that, in the Joint Motion, in light of inconsistencies between an August 2003 spine examination and an August 2003 joints examination, the parties stated the Board should ensure that an examination and opinion were obtained from a physician with the necessary qualifications.  See Joint Motion, at p. 3-4.  Thus, in the November 2008, the Board instructed that the Veteran was to be scheduled for VA orthopedic and neurological examinations performed by physicians.  Despite this directive, the August 2009 VA examinations were performed by an Advanced Practice Nurse, Board Certified.  Therefore, in the March 2011 remand, the Board again directed that the Veteran be afforded examinations by a physician to obtain the requested opinions.  

The Veteran was afforded a VA Foot Examination in November 2013.  After diagnosing the Veteran with osteoarthritis and noting the presence of bilateral callouses, the examiner opined that the Veteran's bilateral foot condition was less likely than not incurred in or caused by service.  The sole rationale for this opinion was that there is no evidence of a bilateral foot injury or condition in the Veteran's service treatment records.  Regarding secondary service connection, the examiner opined that the Veteran's bilateral foot condition was not caused by his service-connected low back disability.  The examiner stated that per her examination in 2009, "there was no evidence to support years of an antalgic gait due to a back condition to cause joint dysfunction."  The examiner also indicated that the Veteran's callosities and intermittent chronic foot pain are caused by an abnormal pronation of his feet "which may be due to his morbid obesity and not likely due to his back condition."  

As an initial matter, the November 2013 examination was performed by the same nurse who conducted the August 2009 examinations.  A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders and provides that the Secretary of VA has a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board also finds the opinion to be inadequate.  The examiner based the negative nexus opinion exclusively on a lack of evidence of treatment for a foot condition while in service without considering the many lay statements alleging symptoms in service and continuity since.  Relying on the absence of evidence in medical records to provide a negative opinion is contrary to established case law , and such opinions are therefore inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  In this regard, the Board highlights that the credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  

Regarding secondary service connection, the examiner provided no rationale for her statement that the Veteran's back condition did not cause his foot condition.  Additionally, while the examiner opined that the Veteran's foot condition was not caused by his service-connected low back disability, the opinion does not address aggravation.  An opinion regarding secondary service connection is inadequate if it does not address both causation and aggravation of the nonservice-connected condition.  See El-Amin v. Shinseki, 26 Vet. App. 136, 138 (2013).  

Moreover, while the rationale appears to suggest that a back condition cannot cause joint dysfunction, subsequent to the examination, the Veteran's representative submitted several medical treatises that purport to support the contrary position.  As such, on remand, an addendum opinion must be obtained, with a supporting rationale, that addresses the questions requested in the November 2008 and March 2011 Board remands and that considers the medical treatise evidence submitted by the Veteran's representative.  Additionally, the opinion must be rendered by a physician. 

Regarding a bilateral hip condition, the August 2009 VA examiner opined that a bilateral hip condition was less likely as not caused by the Veteran's service-connected low back disability.  The examiner noted that there is "no evidence of degenerative changes in the Veteran's hip joints" and that the Veteran's hip pain was "primarily in his buttocks and is likely more related to sciatica."  In an October 2014 report, a private examiner reviewed the claims file and agreed with the August 2009 VA examiner's opinion that "the [V]eteran's complaints of posterior hip pain actually were not emanating from his hip joints but represented true sciatica symptoms."  The Board notes that the Veteran has been granted separate disability ratings for bilateral sciatica as a manifestation of his service-connected low back disability.  However, the November 2013 VA examiner reported that the Veteran was diagnosed with osteoarthritis of the hips in 2012.  Thus, it appears that the Veteran may have a bilateral hip condition separate and distinct from his bilateral sciatic.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision"); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim).  Accordingly, an addendum opinion is required on remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records, particularly including records from the Anne Arbor and Battle Creek VAMCs dated from February 2016 to the present and records from the Detroit and Saginaw VAMCs dated from May 2014 to the present.  If no such records are located, that fact should be documented in the claims file.

2. Request from SSA complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be documented in the claims file, and the Veteran must be informed of this in writing in accordance with 38 C.F.R. § 3.159(e).

3. After all available records have been associated with the claims file, the Veteran should be scheduled for an appropriate VA examination so as to determine the current level of severity of his low back disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary tests should be conducted.

The examiner should describe the nature and severity of all manifestations of the Veteran's low back disability.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, left and right lateral flexion, and left and right rotation.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion, extension, and/or rotation at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

If range of motion is not possible, the examiner should indicate whether the Veteran has unfavorable ankyloses of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.

The examiner should also state whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4. After all available records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected depression.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

All signs, symptoms, and manifestations of the Veteran's depression should be noted.  The examiner should discuss the impact, if any, as well as a full description of the effects, that the Veteran's depression has upon his ability to perform ordinary activities of daily living.  The examiner should conduct any appropriate tests and studies in order to determine the nature and extent of the social and industrial impairment attributable to the Veteran's depression.

The examiner must provide a rationale for each of the opinions that takes into account the Veteran's reports of his history and his current symptoms.  The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

5. After all available records have been associated with the claims file, obtain a VA medical opinion from a physician other than the January 2014/June 2014 examiner, to determine the etiology of the Veteran's bilateral hip and foot conditions.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The entire claims file and a copy of this Remand must be made available to the reviewing examiner and the examiner shall indicate in the report that the claims file was reviewed. 

After reviewing the claims file, and if necessary examining the Veteran, the examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed bilateral hip condition, other than sciatic, to include osteoarthritis, had its onset in service or is related to any in-service disease, event, or injury, to include the complaints of hip pain documented in the service treatment records. 

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed bilateral hip condition, other than sciatic, to include osteoarthritis, was (1) caused by or (2) aggravated by the Veteran's low back disability.  If such aggravation is found, the examiner should determine: (a) the baseline manifestations of the Veteran's left lower extremity condition absent the effect of aggravation, and (b) the increased manifestations that are proximately due to the low back condition.  

The examiner should also render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed bilateral foot condition, to include degenerative joint disease of the metatarsophalangeal joint and callus medial hallux, had its onset in service or is related to any in-service disease, event, or injury, to include the Veteran's reports of foot pain in service. 

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed bilateral foot condition, to include degenerative joint disease of the metatarsophalangeal joint and callus medial hallux was (1) caused by or (2) aggravated by the Veteran's low back disability.  If such aggravation is found, the examiner should determine: (a) the baseline manifestations of the Veteran's left lower extremity condition absent the effect of aggravation, and (b) the increased manifestations that are proximately due to the low back condition.

In providing these opinions, the examiner must consider and comment on the medical treatise evidence submitted by the Veteran's representative which purports to support the position that a low back disability can cause foot and hip disabilities. 

In rendering the opinions above with respect to a secondary relationship, the examiner must discuss the significance, or lack thereof, of the aforementioned treatise evidence. 

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence.  If necessary, and to the extent possible, the examiner should reconcile his opinion with any contrary findings in the record.  A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply in this case, which may reasonably make clear the medical guidance in the study of this case.

6. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268   (1998).

7. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If any benefit sought on appeal is not granted, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


